      Case 2:19-cv-02838-GGG-DMD Document 12 Filed 09/12/19 Page 1 of 2



74-370
                             UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA

YOUNES O. RIAD                                        *   CIVIL ACTION NO. 2:19-cv-02838

                Plaintiff                             *

vs.                                                   *   JUDGE GREG GUIDRY

JUDITH GANICH, AMERICAN FAMILY                        *   SECTION “T”
MUTUAL INSURANCE COMPANY, DAVID
PLATT, AND STATE FARM MUTUAL                          *   MAGISTRATE DANA DOUGLAS
AUTOMOBILE INSURANCE COMPANY

                Defendants                            *

******************************************************************************

                                 NOTICE OF DEPOSITION

TO:      YOUNES RIAD
         Through his attorneys of record
         Ford T. Hardy, Jr.
         Amber E. Welch
         320 N. Carrollton Avenue, Suite 101B
         New Orleans, Louisiana 70119

         JUDITH GANICH AND AMERICAN FAMILY MUTUAL INSURANCE
         COMPANY
         Through their attorney of record
         Shannon C. Burr
         400 Poydras Street, Suite 1300
         New Orleans, Louisiana 70130

         INDIAN HARBOR INSURANCE COMPANY
         Through its attorneys of record
         Karen M. Dicke
         LaClaire L. Matthews
         400 Poydras Street, Suite 1300
         New Orleans, Louisiana 70130




                                                -1-
      Case 2:19-cv-02838-GGG-DMD Document 12 Filed 09/12/19 Page 2 of 2



       PLEASE TAKE NOTICE that defendants, David Platt and State Farm Mutual Automobile

Insurance Company, through undersigned counsel, will take the deposition of YOUNES RIAD,

commencing at 1:00 p.m. on WEDNESDAY, NOVEMBER 20, 2019, at the offices of Ford T.

Hardy, Jr., 320 N. Carrollton Ave., Suite 101B, New Orleans, Louisiana, for all purposes authorized

by the Federal Code of Civil Procedure, before a duly authorized court reporter, which deposition

will continue until complete. You are hereby invited to attend and take part as you shall deem

appropriate.

                                                              Respectfully Submitted,
                                                              BEAHM & GREEN


                                                              __/s/ Charles S. Green, Jr.______
                                                              Charles S. Green, Jr. (# 21627)
                                                              Andrew M. Maestri (#30606)
                                                              Christopher G. Otten (#32626)
                                                              Attorneys for Ezell Williams and
                                                              State Farm Mutual Automobile
                                                              Insurance Company
                                                              145 Robert E. Lee Boulevard, Ste. 400
                                                              New Orleans, Louisiana 70124-2552
                                                              Telephone (504) 288-2000
                                                              Facsimile (504) 288-2099
                                                              Charlie@beahm.com
                                                              Andrew@beahm.com
                                                              Chris@beahm.com


                                CERTIFICATE OF SERVICE

       I hereby certify that on the 12th day of September, 2019, I electronically filed the foregoing

with the Clerk of Court by using the CM/ECF system which will send a notice of electronic filing to

all counsel of record.

                                                      __/s/ Charles S. Green, Jr.__



                                                -2-
